EXHIBIT 10.6

 

PepsiAmericas, Inc.
1999 Stock Option Plan

 

Incentive Stock Option Agreement

 

THIS AGREEMENT, entered into as of                                    (the
“Grant Date”), is by and between                                    (the
“Participant”) and PepsiAmericas, Inc. (the “Company”).

 

WHEREAS, the Company has established and maintains the PepsiAmericas, Inc. 1999
Stock Option Plan (the “Plan”), which is incorporated into and forms a part of
this Agreement.

 

WHEREAS, the Company has determined that the Participant is an Eligible Employee
and wishes to grant the Participant an Award pursuant to the terms of the Plan.

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant:

 

1.                                       Award of Stock Option.  The Company
hereby grants to the Participant an incentive stock option (the “Option”) to
purchase               shares (the “Covered Shares”) of Class B common stock of
the Company (the “Stock”) at an exercise price of $              per share (the
“Exercise Price”). The Exercise Price is not less than the Fair Market Value of
the Stock subject to the Option on the Grant Date.  If the Participant is a 10%
or more shareholder of the Company, the Exercise Price is not less than 110% of
the Fair Market Value of the Stock subject to the Option on the Grant Date.

 

2.                                       Incentive Stock Option.  The Option
granted hereunder is intended to constitute an “incentive stock option” as that
term is used in Section 422(b) of the Internal Revenue Code.  To the extent that
the aggregate Fair Market Value (determined on the Grant Date) of shares of
Stock with respect to which incentive stock options are exercisable for the
first time by the Participant during any calendar year under all plans of the
Company and its Subsidiaries exceeds $100,000, the options or portions thereof
which exceed such limit (according to the order in which they were granted)
shall be treated as non-statutory stock options.  The Participant acknowledges
and agrees that there is no assurance that the Option will, in fact, be treated
as an incentive stock option.

 

3.                                       Vesting.  The Option shall vest as
follows:

 


Years Expires Since
Grant Date

 

Cumulative Percentage of
Covered Shares as to which
Option is Exercisable

1

 

33-1/3%

2

 

66-2/3%

3

 

100%

 

The Participant must remain in continuous employment by the Company or a
Subsidiary through each applicable vesting date. The Option shall vest 100% on
the Participant’s Date of Termination, as defined in Section 16, if the
Participant’s Date of Termination occurs by reason of death or Disability. The
Option shall be fully exercisable to the extent vested through the Expiration
Date, as defined in Section 4, in accordance with the terms of this Agreement
and the Plan.

 

--------------------------------------------------------------------------------


 

4.                                       Expiration Date.  The Option shall
expire on the close of business on the last business day that occurs prior to
the earliest to occur of the following events (the “Expiration Date”);

 

(a)                                  the ten-year anniversary of the Grant Date;

 

(b)                                 if the Participant’s Date of Termination, as
defined in Section 16, occurs by reason of death or Disability, as defined in
Section 16, the one-year anniversary of such Date of Termination; or

 

(c)                                  if the Participant’s Date of Termination
occurs for reasons other than death or Disability, the three (3) month
anniversary of such Date of Termination.

 

5.                                       Exercising the Option.

 

(a)                                  Notice.  Subject to the terms of this
Agreement and the Plan, the Option may be exercised in whole or in part by
filing written notice with the Secretary of the Company at its principal
executive office prior to the Expiration Date.  Such notice shall specify the
number of Covered Shares which the Participant elects to purchase, and shall be
accompanied by payment in full of the Exercise Price for such Covered Shares,
together with payment of or provision for any withholding requirements as
specified in Section 6.

 

(b)                                 Payment of Exercise Price.  The Exercise
Price shall be paid by cash or by cashier’s check payable to the Company. 
Notwithstanding the foregoing, unless otherwise provided by the Committee prior
to delivery of the notice specified in Section 5(a), (i) all or a portion of the
Exercise Price may be paid by the Participant by delivery of shares or by
attestation of Stock owned by the Participant and acceptable to the Committee
having an aggregate Fair Market Value (valued as of the date of exercise) that
is equal to the amount of cash that would otherwise be required; and (ii) the
Participant may pay the Exercise Price by irrevocably authorizing a third party
to sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and remit to the Company a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any tax withholding resulting from
such exercise.

 

(c)                                  Compliance with Securities Laws.  The
Option shall not be exercisable if and to the extent the Company determines that
such exercise would violate applicable state or Federal securities laws or the
rules and regulations of any securities exchange on which the Stock is traded. 
If the Company makes such a determination, it shall use all reasonable efforts
to obtain compliance with such laws, rules or regulations.  In making any
determination hereunder, the Company may rely on the opinion of counsel for the
Company.

 

6.                                       Withholding.  All deliveries and
distributions under this Agreement are subject to withholding of all applicable
taxes.  At the election of the Participant, and subject to such rules and
limitations as may be established by the Committee from time to time, such
withholding

 

2

--------------------------------------------------------------------------------


 

obligations may be satisfied through cash payment by the Participant, through
the surrender of shares of Stock which the Participant already owns, or through
the surrender of shares of Stock to which the Participant is otherwise entitled
pursuant to the exercise of the Option.

 

7.                                       Transferability.  Except as otherwise
provided in this Section 7, the Option is not transferable other than as
designated by the Participant by will or by the laws of descent and
distribution, and during the Participant’s life may be exercised only by the
Participant.

 

8.                                       Heirs and Successors.  This Agreement
shall be binding upon, and inure to the benefit of, the Company and its
successors and assigns, and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company’s assets and business.  If any rights exercisable by the Participant or
benefits deliverable to the Participant under this Agreement have not been
exercised or delivered, respectively, at the time of the Participant’s death,
such rights shall be exercisable by the Designated Beneficiary, as defined in
Section 16, and such benefits shall be delivered to the Designated Beneficiary
in accordance with the provisions of this Agreement and the Plan.  If a deceased
Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any rights that would have been exercisable by
the Participant and any benefits distributable to the Participant shall be
exercised by or distributed to the legal representative of the estate of the
Participant.

 

9.                                       Administration.  The authority to
manage and control the operation and administration of this Agreement shall be
vested in the Committee, and the Committee shall have all powers with respect to
this Agreement as it has with respect to the Plan.  Any interpretation of the
Agreement by the Committee and any decision made by it with respect to this
Agreement is final and binding on all persons.

 

10.                                 Plan Governs.  Notwithstanding anything in
this Agreement to the contrary, the terms of this Agreement and the Option shall
be subject to the terms of the Plan, a copy of which may be obtained by the
Participant from the office of the Secretary of the Company.  This Agreement is
subject to all interpretations, amendments, rules and regulations promulgated by
the Committee from time to time pursuant to the Plan.

 

11.                                 Not An Employment Contract.  Neither this
Agreement nor the Option confers on the Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate or modify the terms of such Participant’s
employment or other service at any time.

 

12.                                 Notices.  Any written notices provided for
in this Agreement or the Plan shall be in writing and shall be deemed sufficient
if delivered by hand, or sent by fax, overnight courier, or by postage paid
first class mail.  Notices sent by mail shall be deemed received three business
days after mailed but in no event later than the date of actual receipt. 
Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, at the Company’s
principal executive office.

 

13.                                 Fractional Shares.  In lieu of issuing a
fraction of a share upon any exercise of the Option, resulting from an
adjustment of the Option pursuant to Section 3.2(e) of the Plan or

 

3

--------------------------------------------------------------------------------


 

otherwise, the Company will be entitled to pay to the Participant an amount
equal to the Fair Market Value of such fractional share.

 

14.                                 No Rights As Shareholder.  The Participant
shall not have any rights of a shareholder with respect to the Covered Shares
until a stock certificate has been duly issued following exercise of the Option
as provided herein.  The Participant shall have no voting rights and shall not
receive any dividends paid or any dividend equivalent payments before the stock
certificate is issued.

 

15.                                 Amendment.  This Agreement may be amended by
written agreement of the Participant and the Company, without the consent of any
other person.

 

16.                                 Definitions.  In addition to the words and
phrases defined throughout this Agreement, the following definitions shall
apply:

 

(a)                                  Date of Termination:  The term “Date of
Termination” shall mean the first day occurring on or after the Grant Date on
which the Participant is not employed by the Company or any Subsidiary,
regardless of the reason for the termination of employment; provided that a
termination of employment shall not be deemed to occur by reason of a transfer
of the Participant between the Company and a Subsidiary or between two
Subsidiaries; and further provided that the Participant’s employment shall not
be considered terminated while the Participant is on a leave of absence from the
Company or a Subsidiary approved by the Participant’s employer. If, as a result
of a sale or other transaction involving the Company, the Participants employer
ceases to be the Company or a Subsidiary (and the Participant’s employer is or
becomes an entity that is separate from the Company), the occurrence of such
transaction shall be treated as the Participant’s Date of Termination caused by
the Participant being discharged by the employer.

 

(b)                                 Designated Beneficiary:  The term
“Designated Beneficiary” shall mean the beneficiary or beneficiaries designated
by the Participant in a writing filed with the Committee in such form and at
such time as the Committee shall require.

 

(c)                                  Disability:  Except as may otherwise be
provided by the Committee, the term “Disability” shall mean that the Participant
is unable, by reason of a medically determinable physical or mental impairment,
to engage in any substantial gainful activity, which condition, in the opinion
of a physician selected by the Committee, is expected to have a duration of at
least 120 days.

 

(d)                                 Other Defined Terms:  Defined terms not
otherwise set forth and defined herein shall have the meaning ascribed them in
the Plan.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

By:

 

 

 

 

Name: Robert C. Pohlad

 

 

 

Its: Chief Executive Officer

 

 

5

--------------------------------------------------------------------------------